* Corpus Juris-Cyc References: Venue, 40Cyc, p. 117, n. 26.
Busby is the sheriff of Wayne county, Miss., the United States Fidelity  Guaranty Company is a surety on his official bond, and Norsworthy is one of his deputies. The appellant sued the sheriff, his deputy, and the United States Fidelity  Guaranty Company in Jones county, wherein the United States Fidelity 
Guaranty Company was engaged in business through a duly authorized agent on whom service of process was had, for damages sustained by him because of an alleged assault made on him in Wayne county by Busby and his deputy. On Busby's application, the venue was transferred to Wayne county, where the case was tried and a judgment rendered exonerating the sheriff and his deputy, from which judgment the appellant has brought the case to this court.
The suit was originally filed in Jones county in December, 1925, and the change of venue to Wayne county was granted under chapter 155, Laws of 1926, which was enacted on the 24th day of February, 1926.
One of the appellant's contentions is that this statute was not intended to apply to suits pending when it was enacted, and therefore the court below erred in granting the change of venue. Division B of this court has recently so construed this statute in the case of State, to Use of Crisler Thompson v. M.M.Cloud, 146 Miss. 642, 112 So. 19. Consequently the judgment of the court below must be reversed and the cause remanded to the circuit court of Jones county for further proceedings.
So ordered. *Page 651